Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 23, 26 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor 
Regarding claims 1 and 47, the second recitations of “a third purging state” and “a maintenance mode” because it is unclear if these recitations take antecedence to their first introduction in the claim, or if second iterations of these limitations are being introduced.
Regarding claim 23, “a filter unit” renders the claim indefinite because it is unclear if it is one of the plurality of filters already claimed in claim 1 or if it relates to this plurality of filters, or constitutes a completely separate filter mechanism from the plurality of filters.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

Claims 27-28 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US20090077992) in view of Lee (US20150027144), further in view of Yoo (US20150308732).
Regarding claim 27, Anderson teaches an air conditioning unit (see Figures 11-12) comprising
a compressor for compressing a refrigerant (Figure 11, 288);
a first heat exchanger arranged to receive the refrigerant from the compressor (Figure 11, 280a);
an electronic valve throttling device arranged to receive the refrigerant flowing out of the first heat exchanger (Figure 11, 294)
an evaporator arranged to receive the refrigerant from the expansion valve (Figure 11, 30e);
a tray arranged to collect water condensate from the evaporator, and to direct the water condensate to a water source (Figure 11, a tray can be seen under 30e. Also see Figure 12, 56a, water source can be holding tank 302); and
the condensate filtration unit according to claim 1 (see below).
The condensate filtration unit according to claim 1 is
arranged to receive a condensate from the evaporator (Figure 12, 56a drains and pump 312 brings condensate through valve 314 and then through 316, if 316 is being utilized), and operable to filter the condensate (¶130); wherein the unit comprises a collection tank (Figure 12, 302), a dispensing tank (Figure 12, 342 and/or 340), and wherein the at least one filter unit comprises a plurality of filters arranged to receive the condensate from the collection tank and direct the filtered condensate to the dispensing tank (Figure 12, 316), and a flow meter operable to obtain a total volume of condensate passing through the flow meter from a preset time as an input (¶101).
Anderson does not teach wherein the expansion valve is an electronic expansion valve, wherein the electronic controller controls the expansion valve to regulate refrigerant flow through the valve via adjustments of pressure and temperature.
However, Lee teaches an electronic expansion valve (Figure 2, 130) where an electronic controller operates to regulate the amount of refrigerant flowing through the expansion valve via adjustments of pressure and temperature (¶103, additionally, this is how expansion valves operate in principle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to implement a controller and electronic expansion valve in the system of Anderson for the 
Anderson does not teach cooling the condenser with the condensate from the water source.
However, Yoo teaches that utilizing water condensed from an evaporator coil to cool a condenser improves condenser efficiency (¶76-77).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the condensate of Anderson to cool the condenser of Anderson in order to improve the efficiency of the condenser.
It should be noted that “the condensate filtration unit of claim 1” does not include the controller because the controller is not comprised within the filtration unit according to claim 1. The importation of the “condensate filtration unit of claim 1” into claim 27 only includes the structure of the unit, not it’s the controls imposed upon it by the controller which is outside of the structure of the unit.
Regarding claims 28 and 32, Anderson as modified teaches all of the limitations of claim 27. wherein
the electronic controller is pre-programmed to regulate the refrigerant based on different modes depending on different priority (¶171-173, there are different operating modes for the refrigeration system), wherein
the air conditioner unit is arranged to operate in a plurality of different modes depending on a quantity of water inside the water source and the water source is configured to have at least a predetermined low lever, medium level, and high level for measuring the quantity of water (Figures 23-25, ¶171-173. The water source has all of the claimed levels and the air conditioner unit operates different depending on which float is triggered. The water supply system is considered a part of the air conditioning unit).
Claims 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US20090077992) in view of Lee (US20150027144), further in view of Yoo (US20150308732), further in view of Max (US20130312451).
Regarding claim 40, Anderson as modified teaches all of the limitations of claim 32.
Anderson as modified does not teach a second heat exchanger as claimed in claim 32.
However, Max teaches where the evaporating section of an air conditioning unit comprises an evaporator (Figure 2, 203) connected to a second heat exchanger, wherein the refrigerant flows from the evaporator into the second heat exchanger and evaporates further inside the second heat exchanger (Figure 2, 205).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the evaporator of Anderson to be such a two-stage evaporator as taught by Max in order to more efficiently condense water from the air (¶1 of Max).
Allowable Subject Matter
Claims 1, 26, and 47 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims depending from 1, 26, and 47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s remarks filed 01/19/2021 have been fully considered.
Regarding claims 27-28, 32 and 40, claim 27 requires that the condensate filtration unit of claim 1 be included in claim 27, but does not require that the controller of the air conditioner unit be included in claim 27. Claim 1 separates the condensate filtration unit from the controller of the air conditioning unit and therefore, the structural features of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/SCHYLER S SANKS/Examiner, Art Unit 3763